DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This is a Final Detailed Action in response to amendment filed on 11 February 2021.  The present application claims 1-5, 7-9, 11-20, submitted on 11 February 2021 are pending. Applicants’ cancelation of claims 6 & 10, indicated on 11 February 2021 has been acknowledged. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 7-9 & 11-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Marczyk (U.S. Pub. No. 2016/0100839).
Regarding claims 1 & 14, Marczyk discloses (Figure 2 and Figure 3) a surgical system (10) comprising: an adapter assembly (30) including a first storage device (32); an end effector (40) configured to couple to a distal portion of the adapter assembly (30), the end effector (40) including a second storage device (42); and a surgical device (10) configured to couple to a proximal portion of the adapter assembly (see Paragraphs 0029), the surgical device (10) including: a power source; a motor (23) coupled to the power source, the motor (23) configured to actuate at least one of the adapter assembly or the end effector (see Paragraph 0032); a memory; and a controller (22) operatively coupled to the motor (23) and configured to calibrate the motor (23) while at least one of the adapter assembly (30) or the end effector is actuated by the motor (see Paragraph 0032 and Paragraph 0033); store calibration data in the memory in response to calibration of the motor (see Paragraph 0039 and Paragraph 0040);  and update at least one of the first storage device (32) or the second storage device (42) based on the calibration data (see Paragraph 0046 & Paragraph 0050).
Regarding claim 2, 15 & 16, Marczyk discloses (Figure 2 and Figure 3) a force sensor (34) coupled to at least one of the adapter assembly, the end effector, or the motor, the force sensor configured to measure a force imparted on at least one of the adapter assembly, the end effector, or the motor (see Paragraph 0039).
Regarding claims 3 & 17, Marczyk discloses (Figure 2 and Figure 3) wherein the force sensor (24) is coupled to the controller (22) and is configured to provide a force measurement signal indicative of the force (see Paragraph 0039 & Paragraph 0046).
Regarding claims 4 & 18, Marczyk discloses (Figure 2 and Figure 3) wherein the calibration data in the memory based on the force measurement signal (see Paragraph 0039)
Regarding claims 5 & 19, Marczyk discloses (Figure 2 and Figure 3) wherein the controller (22) is further configured to operate the motor (23) based on the calibration data (see Paragraph 0032 & Paragraph 0033). 
Regarding claim 7, Marczyk discloses (Figure 2 and Figure 3) wherein the first storage device stores a first value corresponding to operation of the adapter assembly (see Paragraph 0039).
Regarding claim 8, Marczyk discloses (Figure 2 and Figure 3) wherein the controller (22) is further configured to read the first value and to adjust the first value based on the calibration data to obtain an adjusted first value (see Paragraph 0033 & Paragraph 0034).
Regarding claim 9, Marczyk discloses (Figure 2 and Figure 3) wherein the controller (22) is further configured to operate the motor (23) based on the adjusted first value (see Paragraph 0032 & Paragraph 0039).
Regarding claim 11, Marczyk discloses (Figure 2 and Figure 3) wherein the second storage device stores a second value corresponding to operation of the adapter assembly (see Paragraph 0040).
Regarding claim 12, Marczyk discloses (Figure 2 and Figure 3) wherein the controller (22) is further configured to read the second value and to adjust the second value based on the calibration data to obtain an adjusted second value (see Paragraph 0033 & Paragraph 0046).
Regarding claim 13, Marczyk discloses (Figure 2 and Figure 3) wherein the controller (22) is configured to operate the motor (23) based on the adjusted second value (see Paragraph 0032 & Paragraph 0040).
Regarding claim 20, Marczyk discloses (Figure 2 and Figure 3) reading a value corresponding to operation of at least one of the end effector (30) or the adapter assembly (40) from a storage device associated with at least one of the end effector or (see Paragraph 0039); and operating the motor (23) based on the value adjusted by the calibration data (see Paragraphs 0032, 0039 & 0040).

Response to Arguments
Applicant's arguments filed 23 October 2020 have been fully considered but they are not persuasive. Applicant asserts that prior art Marczyk fails to disclose a controller that generate calibration data and store the calibration data in memory, and use the calibration data to update first and second storage of the adapter assembly or the end effector.
The Examiner respectfully traverses Applicants assertion with respect to prior art Marczyk disclosure which describes in paragraph 0050 "The controller 22 may calculate a highest peak force applied to the loading unit 40 during the firing of the loading unit and update the adapter, loading unit, and cartridge data, respectively, after the firing of the loading unit 40". The prior art described controller that is configured to update at least one of the first storage device or the second storage device based on data collected and transmitted from a firing event. The Examiner also cites paragraph 0010 of prior art Marczyk disclosure which describes a controller configured to adjust or “calibrate” the output of the disclosed motor. The prior art disclosure further describes multiple sensors that transmit data during a firing event to update those based on the measured data. 
Therefore, with the Examiners broadest reasonable interpretation of the presented claim the Examiner has deem the prior art to meet the limitations set forth by .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XAVIER A MADISON whose telephone number is (571)272-7786.  The examiner can normally be reached on M-F 8:30 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/XAVIER A MADISON/Examiner, Art Unit 3731                                                                                                                                                                                                        
/ROBERT F LONG/Primary Examiner, Art Unit 3731